DETAILED ACTION
This action is in response to the amendment dated 10 February 2021.  Claims 1 and 16 are amended.  No claims have been added or cancelled.  Claims 1-7 and 16-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Schrichte (US 2010/0070396 A1), Warrington et al. (US 2010/0229246 A1), Ganesan et al. (US 9,785,307 B1), Friedrichowitz et al. (US 2006/0101321 A1) and Harkins, Susan (“Use Word 2010’s new Navigation pane to efficiently browse and organize documents”, URL: <https://www.techrepublic.com/article/use-word-2010s-new-navigation-pane-to-efficiently-browse-and-organize-documents/>).

Schrichte teaches displaying a document containing sections that the user may toggle the visibility thereof.

Warrington teaches multiple different classifications of certain sections of a document that will toggle the visibility of those sections based on the selected classification.

Ganesan teaches the ability to drag and drop document sections to rearrange a document.

Friedrichowitz teaches assigning section completion tasks to teams and users within a document interface.

Harkins teaches a navigation pane outside of the main document listing the section heading of the document, and through the use of pop-up menus in the pane, the document sections can be reorganized by the user.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: dynamically structuring display of an intelligent document, the system comprising: an electronic processor; a display device coupled to the electronic processor; a memory coupled to the electronic processor, the memory storing a plurality of classified sections of an intelligent document, a respective section type associated with each of the plurality of classified sections, each of the plurality of classified sections being classified as one of three or more classifications, and program code, the program code including instructions that when executed by the processor cause the processor to generate an interactive user interface including a main document display window that displays the plurality of classified sections of the intelligent document, and selectable section .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174